DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Reasons for Allowance
    PNG
    media_image1.png
    355
    833
    media_image1.png
    Greyscale

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 17 have each been amended to add the following limitations (see the annotated figure above for the relevant labeled structure of the piezoelectric pump that has been added in these limitations): wherein the inlet plate comprises at least one inlet 
In the final office action dated 05/17/2021, the teachings of Kamitani (US 2015/0060012) were used to render obvious the features of a piezoelectric pump. However, Kamitani does not disclose multiple claimed limitations that have been added in the aforementioned amendments. Further modifying Kamitani to include some of the claimed features would also render Kamitani inoperative as intended. 
Since the entire claimed structure of the piezoelectric pump described above is not disclosed by any single prior art reference, an existing piezoelectric pump would have to be modified in order to render obvious all the limitations of the independent claim. However, in piezoelectric pumps of this type, making modifications typically greatly alters the intended operation of said pumps and so is generally not advisable. Furthermore, substantial hindsight reconstruction would be required to incorporate all the claimed structure into the fluid system which would not be feasible. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and 17 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746